Title: To George Washington from John Parke Custis, 14 January 1778
From: Custis, John Parke
To: Washington, George



Hond Sir
Mount Vernon Jany 14th 1778

I am really ashamed of my long Silence: which has been owing altogether to the Want of Meterials worthy of communicating to you, the same Cause still subsists; but the Fear of your imputing my Silence to the Want of regard & respect; compels Me at present, to intrude a few Lines upon that short Moment, you are allowed by the Multiplicity of your Business, to devote to Freindship, and Society.
I am happy in informing you of the safe Delivery of my dear Nelly of a fine Daughter, both She and the Child are well—Nelly desires to be remember’d to you, in the most Affectionate Manner, and sincerely wishs you every Success.
I have lately disposed of my Estate in King & Queen, to a Mr Henry on the Eastern Shore for 5500£ ready Money; I do not think the Price so great as I had a right to expect, six Thousand Pounds was the sum I had fixt upon, but as Mr Henry’s was the only offer (excepting old Black’s) that was made to Me, I by the advice of Uncle Bassett accepted of It. I was induced to do It on another Account, the Assembly has laid an Assesment of 10/ on every Hundred pounds worth of Property in the State: The assesment of that House & Land would probably have been much higher than I have sold It for, and very Expensive as I could not live there, I therefore thought it best to sell immediately, and having

no immediate Occasion for the money, have diposited It in the Continental Loan Office where it will be useful both to my Country and Myself.
The Proceedings of our Assembly are kept more secret than the Congress. I have heard of Nothing certain but the Assesment, tho I beleive they have voted an indiscriminate Draught, of all single Men to fill up our regiments, so as to take the Feild early in the Spring, and that They have agreed to the Confederacy as proposed by Congress: Commissioners are appointed to meet others from Maryland, to settle the Jurisdiction of the Bay and Potowmack, viz. Colo. Mason Toms Lee & Mr Henry—This is all that I know of their Proceedings They did not break up for the Holy days and are still Sitting. They will I hope do a great Deal of Good, in this long Session.
I am afraid I shall not have the Pleasure of escorting Mamma to Camp, as She Proposes to set off so soon, Nelly will not be in such a Situation as I could leave Her, and My Toe is not recovered from an ugly Frost Bit I got some Time ago I will however do myself that Pleasure as soon as it is in my Power. I must now conclude with intreating you to beleive Me Yr most Affecte

J. P. Custis

